SABR Mortgage Loan 2008-1
                                                                    REO Subsidiary-




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 6, 2015

                                    No. 04-15-00683-CV

                               Barton WADE and Mary Wade,
                                        Appellants

                                              v.

              SABR MORTGAGE LOAN 2008-1 REO SUBSIDIARY-LLC,
                               Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2015CV03726
                       Honorable David J. Rodriguez, Judge Presiding

                                       ORDER
        Appellant filed an emergency motion asking this court to stay the writ of possession
issued in this forcible entry and detainer case. Because appellant did not file the mandatory
supersedeas bond as mandated by section 24.007 of the Texas Property Code, this court cannot
grant the requested relief. See Tex. Prop.Code Ann. § 24.007; Marshall v. Housing Authority of
City of San Antonio, 198 S.W.3d 782, 786-87 (Tex. 2006). Accordingly, we DENY appellant’s
motion for emergency relief.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court